Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on January 28, 2021 after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action (OA) mailed on November 2, 2020 has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on January 28, 2021 has been entered.

Support for claim 1 amendment can be found in the original claim 17.

In view of applicant’s amendment and upon reconsideration, the 35 USC 103 rejection of claims 1, 2, 7-9, 11, and 17 over Tanaka et al. (US 6214904) in view of Liu et al. (US 2015/0056757), and evidence by Batt et al. (US 4137138), as set forth by the previous examiner in the OA mailed on November 2, 2020 is withdrawn. 

New claim objection and 35 USC 112(b) rejection are made. 



Election/Restrictions

Upon reconsideration, the species restriction requirement as set forth by the previous examiner on pages 3-4 in the OA mailed on June 17, 2019 is withdrawn.  Accordingly, currently pending withdrawn claims 4 and 4-16 are examined in the present OA.  Claims 18-20 still remain withdrawn. 

Claim Objections

Claims 1 and 8 are objected to because of the following informalities: 

As to claim 1, after the recitation “thixotropic index”, insert “(T)” in order to clarify that “T” in the General Equation 1 is a thixotropic index.  

As to claim 8, replace the recitation “the reactive functional group” with “the at least one reactive functional group” in order to provide consistency with “at least one reactive functional group” as recited in claim 1.  

Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 2, this claim recites specific range of the viscosity (100,000 to 1,000,000 cPs) but does not clearly identify whether the viscosity corresponds to “V0.5” or “V5” as recited in the base claim 1.  Accordingly, the claim is indefinite.  For purpose of examination, the viscosity as recited in claim 2 is interpreted to refer to “V0.5”. 







Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-9, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2012/0283375A1) in view of Fujita et al. (US 2011/0105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 2014/0048192 A1).

As to claim 1, Kageyama discloses a resin composition (adhesive composition) that can be used for sealing of an organic light emitting diode (OLED) (0010, 0015, and 0043).  The resin composition of Kageyama comprises (A) a polyisobutylene resin, (B) a polyisoprene resin and/or a polyisobutylene resin, each having a functional group capable of reacting with an epoxy group (an olefin-based resin having at least one reactive functional group, wherein the olefin based resin includes an isobutylene based homopolymer), (C) a tackifier resin, and (D) an epoxy resin (curable resin) (0044).  


is not particularly limited (0062).  It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).

As to claim limitation of 20 to 30 parts by weight of the curable resin, it is submitted that Kageyama discloses that the content of (D) epoxy resin in the resin composition is not particularly limited  According to Kageyama, the upper limit of the content of the epoxy resin in the resin composition is preferably 20 mass %, more preferably 15 mass %, further preferably 10 mass %, still more preferably 8 mass %, especially preferably 6 mass %, particularly preferably 4 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good resistance to moisture permeability can be ensured. On the other hand, the lower limit of the content of the epoxy resin in the resin composition is preferably 0.1 mass %, more preferably 1 mass %, further preferably 2 mass %, relative to 100 mass % of a non-volatile component in the resin composition, since good handling property (suppression of tackiness) can be ensured (0073). It is submitted that generally differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence of unexpected results.  MPEP 2144.05 (II)(A)(III)(A).  

As to claim 1, the difference between the claimed invention and the prior art of Kageyama is that Kageyama is silent as to disclosing 10 parts by weight of a reactive diluent of Chemical Formula 1.

However, Fujita discloses an encapsulating adhesive composition for use in an electronic device (0001) comprising one or more polyisobutylene resins, in combination with optional multifunctional (meth)acrylate monomers and/or optional tackifiers (abstract and 0001).  

Fujita further discloses that the multifunctional (meth) acrylate monomer is selected to optimize adhesion and wettability of the adhesive encapsulating composition for the adherend for polyisobutylene resin.  Moreover, Fujita discloses that the multifunctional (meth) acrylate monomer can increase the adhesion and retention strength of the adhesive encapsulating composition because the monomer is cured to form a resin (0031).  Further, it is submitted that Fujita discloses adhesive including a tricyclodecanedimethanol di(meth)acrylate as a multifunctional (meth)acrylate monomer (Example 1 including Monomer 1),which is identical to a reactive diluent disclosed by the present application.  See 0053 of US Patent Application Publication No. 2018/0072927 A1 (“the published application”). Accordingly, a person having ordinary skill in the art would recognize that the multifunctional (meth)acrylate monomer of Fujita would intrinsically satisfy Formula 1 as claimed.  Further, a person having ordinary skill in the art would recognize that the multifunctional (meth)acrylate monomer of Fujita is intrinsically different from the olefin resin disclosed by Kageyama.  


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the multifunctional (meth)acrylate monomer (reactive diluent)  of Fujita and use it in the resin composition of Kageyama, motivated by the desire to optimize adhesion and wettability of the resin composition. 


As to claims 1 and 2, Kageyama as modified by Fujita is silent as to disclosing claimed properties of the thixotropic index and the viscosity as claimed.  However, as set forth previously Kageyama as modified by Fujita renders obvious claimed adhesive composition. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  MPEP 2112.01 (I).   Accordingly, absent any factual evidence on the record, it is reasonable to presume that the adhesive composition of Kageyama as modified by Fujita would intrinsically have the claimed properties. 



As to claim 5, Kageyama is silent as to disclosing BET specific surface area of the inorganic filler. 

However, Fujita discloses addition of fillers to the adhesive composition (0050).  Moreover, Fujita discloses that the specific fillers include silica (inorganic filler) such as Aerosil-R972 (0053, Table 1, Example 1). While Fujita does not explicitly mention BET surface area of Aerosil- R972, however, it is submitted that Aerosil- R972 has a specific surface area (BET) of 90-130 m2/g as evidence by a product data sheet “AEROSIL® R972” (see attached), which is within the claimed range of 35 to 500 m2/g.

Kageyama discloses silica as one of the suitable fillers (0077).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select commercially available inorganic filler such as silica  (Aerosil R972) as disclosed by Fujita and use it in the resin composition of Kageyama, since selection of known material based on its suitability for its intended use establishes a prima facie case of obviousness and doing so would have been obvious for the purpose of improve resistance to moisture permeability of the cured product of Kageyama (0077 of Kageyama).  MPEP 2144.07.



As to claim 8, Kageyama discloses maleic anhydride modified liquid polyisobutylene and maleic anhydride modified liquid polyisoprene as component (B) (0056).  A person having ordinary skill in the art would recognize that the polyisobutyene and polyisoprene disclosed by Kageyama would have acid anhydride group.  

As to claim 9, Kageyama discloses that the epoxy resin has two or more epoxy groups (0069). 

As to claim 14, Kageyama discloses that the resin composition comprises a curing agent (0049).  

As to claim 15, Kageyama discloses that the resin composition contains hygroscopic metal oxide (0082). 

As to claim 16, Kageyama does not explicitly disclose the claimed amount of the moisture absorbent (5 to 100 parts by weight per 100 parts by weight of the olefin-based resin).  However, Kageyama discloses that the content of the hygroscopic metal oxide is not particularly limited and it is preferably not more than 50 mass% to prevent increase .

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kageyama (US 2012/0283375A1) in view of Fujita et al. (US 2011/0105637 A1) and as evidence by a product data sheet “AEROSIL® R972” from Evonlik and Mabuchi et al. (US 2014/0048192 A1) as applied to claim 1 above, and further in view of Bae Kyung Yul et al. (WO 2014/021696A1; US 2015/0034940 A1 is relied upon as English equivalent).

Kageyama as modified by Fujita is silent as to disclosing the amount of inorganic filler (0.1 to 20 parts by weight with respect to 100 parts by weight of the olefin based resin).

However, Bae discloses an adhesive film encapsulating an organic electronic device including a curable adhesive layer including a curable resin and a moisture 

It would have bene obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select the inorganic filler in the amount disclosed by Bae, motivated by the desire to form an adhesive composition having excellent moisture or vapor resistance, and mechanical properties.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-9, and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-17 of copending Application No. 15/931,323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5-17 of the reference application renders obvious claims of the present application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed on January 28, 2021 have been fully considered but they are not persuasive.

Applicant’s argues by referring to the data in Table 1 (Examples 1-3) of the specification that the data show that the present adhesive composition produces unexpected superior coating property, precipitation stability, thermal/water resistance and compatibility compared to Comparative Examples 1-4.  Pages 7-8 of the amendment.  However, it is respectfully submitted that applicant’s arguments are not found persuasive because of the following reasons:

It is submitted that the unexpected results must be commensurate in scope.  MPEP 716.02(d).  At present, the evidence of unexpected results is not commensurate in scope with the claimed invention.  Inventive Examples 1-3 of the specification are formed using specific adhesive composition whereas the claimed invention is broader in 

Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range.  MPEP 716.02(d)(II).  Additionally, it is respectfully submitted that applicant’s argument must be supported by a declaration or affidavit.  While applicant can point to the data in the specification, however, any arguments relating to the unexpected results must be in the form of an affidavit or a declaration unless the specification clearly refers to such data as unexpected. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 25 and 18 U.S.C. 1001”.   

Based on the above, applicant’s arguments are not found persuasive. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 10,800,953B2) discloses adhesive composition. Kim et al. (US 10,421,887B2) discloses adhesive composition. Ellinger et al. (US 2010/0068514A1) discloses a method for encapsulating an electronic arrangement. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 22, 2021